Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election

Applicant’s election without traverse of Group I(Claims 1-15) in the reply filed on July 13, 2022 is acknowledged.   Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 13, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A limitation in claim 10 recites, “an aqueous solution is added is used.”  This is “intended use” language which makes the claims indefinite since the metes and bounds of the claims cannot be adequately determined. Claim 10 must be amended so that it is clear how the aqueous solution is involved in step(4).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5,7-10,13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 20170362573) in view of Takahiro (WO 2014132933) and VanDussen “Notch signaling modulates proliferation and differentiation of intestinal crypt base columnar stem cells” Development 2012, Feb 1; 139(3): 488-497


Wells teaches preparing an intestinal organoid from pluripotent stem cells comprising: differentiating pluripotent cells into endoderm-like cells (Paragraph 78; Paragraph 142); differentiating the endoderm-like cells obtained in step (1) into intestinal stem cell-like cells (Paragraph 78; Paragraph 143); culturing the intestinal stem cell-like cells obtained in step (2) to form spheroids (Paragraph 78; Paragraphs 143-144); differentiating the spheroids formed in step (3) to form an intestinal organoid (Table 1B).  Examples of factors that promote differentiation into organoid material include Wnt signal activator (Paragraph 102), EGF (Paragraph 169), BMP inhibitor/Noggin (Paragraph 169), Wells does not teach a MEK inhibitor, a DNA methylation inhibitor, a TGF-beta receptor inhibitor, and gamma secretase inhibitor as in instant Claims 1 and 9
Takahiro teaches that MEK1 inhibitors such as PD98059, DNA methylation inhibitor such as 5-aza-2’deoxycytidine, and a TGF-beta inhibitor such as A-83-01 can be used to successfully encourage the differentiation of cells into intestinal cells (Paragraphs 9 and 12)  An artisan would have been motivated to have utilized such factors with the invention of Wells because it further promotes the differentiation of such cells into intestinal cells (Paragraphs 9 and 12 of the translated document of Takahiro).  There would have been a high expectation for success because the TGF beta inhibitor, MEK inhibitor, and the DNA methylation inhibitor promoted the differentiation of stem cells into intestinal cells (Paragraph 88 of Takahiro) as in instant Claims 1 and 9
Neither Wells or Takahiro teach the inclusion of DAPT.  However, the use of DAPT(a gamma secretase inhibitor) also known as N-[(3,5-difluorophenyl)acetyl]-L-alanyl-2-phenyl-1,1-dimethylethyl ester-glycine was known to be used in intestinal organoid cultures as taught by VanDussen (intestinal organoid culture section).  An artisan would have been motivated to have added DAPT to the combination of Wells and Takahiro since DAPT can also help with the culture of organoids (VanDussen—intestinal organoid culture section).  Since VanDussen teaches that this component can be used to successfully culture organoids (Figure 1, G and Figure 5, G), there would be a high expectation for success as in instant Claims 1 and 9
As mentioned directly above Wells, Takahiro, and VanDussen teach the use of a MEK inhibitor, a DNA methylation inhibitor, a TGF-beta receptor inhibitor, a gamma secretase inhibitor, EGF, a BMP inhibitor, and a Wnt signal activator.  Claims 14 lists all these components and does specify a particular sequence for 4-1 and 4-2.    Therefore, it is permissible for culturing in the presence of each of the components to occur at the same time.  Wells teaches culturing times that encompass 3 to 21 days in paragraphs 114 and 116.  Takahiro teaches a culturing period of 3-21 days in paragraph 12.  Van Dussen teaches that “24 hours after post-plating, organoid cultures were treated with DAPT for 2-5 days (Intestinal Organoid Culture Section).” This would mean that the treatment days were Days 3-6 as in instant Claims 14-15
Dependent Claims taught by Wells 
Wells teaches the pluripotent stem cells are induced pluripotent stem cells or embryonic stem cells (Abstract, Paragraph 4, Paragraph 28) as in instant Claim 2, wherein the pluripotent stem cells are human cells (Paragraph 33) as in instant Claim 3, wherein the pluripotent stem cells are human induced pluripotent stem cells, and wherein step (2) includes culture in the presence of FGF4 and a Wnt agonist (Paragraphs 33 and 143) as in instant Claim 4, human pluripotent stem cells are going to be the same regardless of where they are derived from.  The source of the pluripotent stem cells does not change the structure and/or function of the cells.  Therefore, paragraph 33 is still a valid teaching of human induced pluripotent stem cells  as in instant Claim 5, 
 wherein the BMP inhibitor is Noggin, and wherein the Wnt signal activator is R-spondin-1 (Paragraph 153; Paragraph 158) as in instant Claim 8, wherein a liquid medium in which a material that is able to form a three-dimensional network structure in an aqueous solution is added is used to the culture in step (Paragraph 158) as in instant Claims 10, wherein the culture period (4) is 12 days to 36 days (Paragraph 41; Paragraphs 114 and 116) as in instant Claim 13,
Dependent Claims taught by Takahiro 
Takahiro teaches that organoids can be cultured in MEK inhibitor (Paragraphs 9 and 12), DNA methylation inhibitor(Paragraphs 9 and 12), TGF-beta inhibitor(Paragraphs 9 and 12), BMP inhibitor (Paragraph 9) as in instant Claim 1.
Dependent Claims taught by Wells and Takahiro 
Page 11 of Wells addresses the formation of spheroid formation in Step 3.  Table 1A and 1B of Wells clearly states that culture wells are used.  The spheroids are able to form and freely float because such wells either have a low cell adhesive property or the cell wells have no adhesive property at all. Furthermore Takahiro states that when differentiating IPS/pluripotent cells into intestinal cells, a standard 24 well cell culture plate can be used (Paragraph 62).  Such plates are routinely sold for cell culture.  Examiner is taking official notice that these plates are uniform in shape and size. There is no mention in paragraph 62 of Takahiro that the plates are adhesive, therefore, the plates are either low cell adhesive or no cell adhesive  as in instant Claim 7
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
	In the present situation, rationales A,C,D,E,G are applicable.  Wells teaches a process that differentiates pluripotent cells, into endoderm cells, then aggregates, and then finally intestinal organoids.  Takahiro teaches that MEK1 inhibitors such as PD98059, DNA methylation inhibitor such as 5-aza-2’deoxycytidine, and a TGF-beta inhibitor such as A-83-01 can be used to successfully encourage the differentiation of cells into intestinal cells.  VanDussen teaches the use of DAPT to produce intestinal cells.  Thus, the cited prior art meets the criteria set forth in both Graham and KSR.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 20170362573) in view of Takahiro (WO 2014132933), VanDussen “Notch signaling modulates proliferation and differentiation of intestinal crypt base columnar stem cells” Development 2012, Feb 1; 139(3): 488-497, and Kamb (US 20150201588)

	Wells, Takahiro, and VanDussen apply as above to teach claim 1.  Wells teaches wherein the pluripotent stem cells are human induced pluripotent stem cells, and wherein the step (2) includes culture in the presence of FGF2 (Paragraph 105).  Paragraph 102 states, “siRNA and/or shRNA targeting cellular constituents associated with the Wnt and/or FGF signaling pathways are used to activate these pathways.  It would be understood by one of skill in the art that the target cellular constituents include but are not limited to proteins like GSK3.  Therefore, siRNA and shRNA target constituents can be considered GSK3 inhibitors as in instant Claim 6, Takahiro teaches that FGF2 (Paragraph 9) can be used to induce differentiation of endoderm like cells into intestinal stem cells as in instant Claim 6.
These references do not teach using IPS cells generated from a cynomolgus monkey.  Kamb teaches using IPS cells derived from cynomolgus monkeys (Paragraph 10).  An artisan would have been motivated to have used IPS cells from such monkeys because they can provide cells to be used in non-human biomedical research (Paragraph 10 of Kamb).  Furthermore, paragraph 226 of Kamb states that such cells can be differentiated into intestinal cells.  Because paragraph 226 states that these cells can be differentiated into intestinal cells, there is a high expectation for success as in instant Claim 6.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
	In the present situation, rationales A,C,D,E,G are applicable.  Wells teaches a process that differentiates pluripotent cells, into endoderm cells, then aggregates, and then finally intestinal organoids.  Takahiro teaches that MEK1 inhibitors such as PD98059, DNA methylation inhibitor such as 5-aza-2’deoxycytidine, and a TGF-beta inhibitor such as A-83-01 can be used to successfully encourage the differentiation of cells into intestinal cells.  VanDussen teaches the use of DAPT to produce intestinal cells.   Kamb teaches using IPS cells from a cynomolgus monkey. Thus, the cited prior art meets the criteria set forth in both Graham and KSR.



Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (US 20170362573) in view of Takahiro (WO 2014132933), VanDussen “Notch signaling modulates proliferation and differentiation of intestinal crypt base columnar stem cells” Development 2012, Feb 1; 139(3): 488-497 and Gasperini et al.  “Natural polymers for the microencapsulation of cells” 

Wells, Takahiro, and VanDussen apply as above to teach Claims 1 and 10.  Wells uses a Matrigel material added to a liquid medium to culture the organoids in a 3D network in step 4 instead of the claimed deacylated gellan gum. Gasperini teaches using deacylated gellan gum (a polysaccharide) to encapsule cells (Section 3.1.5 of Gasperini).   An artisan would have been motivated to have used deacylated gellan gum in place of Matrigel because deacylated gellan gum like Matrigel can encapsulate the cells in a protective hydrogel (Section 3.1.5. of Gasperini).  Therefore, an artisan would have been motivated to have used gellan gum in place of Matrigel (an art recognized substitution) since they both provide a protective encapsulation of cells.  Since Gasperini teaches in Section 3.1.5. that gellan gum can successfully encapsulate the cells, there is a high expectation for success as in instant Claims 11-12

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
	In the present situation, rationales A,C,D,E,G are applicable.  Wells teaches a process that differentiates pluripotent cells, into endoderm cells, then aggregates, and then finally intestinal organoids.  Takahiro teaches that MEK1 inhibitors such as PD98059, DNA methylation inhibitor such as 5-aza-2’deoxycytidine, and a TGF-beta inhibitor such as A-83-01 can be used to successfully encourage the differentiation of cells into intestinal cells.  VanDussen teaches the use of DAPT to produce intestinal cells.  Gasperini teaches the use of deacylated gellan gum.  Thus, the cited prior art meets the criteria set forth in both Graham and KSR.


Conclusion

All claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/                Primary Examiner, Art Unit 1632